Name: 2001/288/EC: Commission Decision of 3 April 2001 amending Council Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases, in relation to the list of national reference laboratories for fish diseases (Text with EEA relevance) (notified under document number C(2001) 1012)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  health;  fisheries;  agricultural activity;  economic geography
 Date Published: 2001-04-10

 Avis juridique important|32001D02882001/288/EC: Commission Decision of 3 April 2001 amending Council Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases, in relation to the list of national reference laboratories for fish diseases (Text with EEA relevance) (notified under document number C(2001) 1012) Official Journal L 099 , 10/04/2001 P. 0011 - 0013Commission Decisionof 3 April 2001amending Council Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases, in relation to the list of national reference laboratories for fish diseases(notified under document number C(2001) 1012)(Text with EEA relevance)(2001/288/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/53/EEC of 24 June 1993, introducing minimum Community measures for the control of certain fish diseases(1), as last amended by Directive 2000/27/EC(2), and in particular Article 18, second paragraph, thereof,Whereas:(1) Article 12(1) of Directive 93/53/EEC lays down that Member States shall ensure that in each Member State a national reference laboratory is designated, with facilities and expert personnel enabling it to show at all times, and especially when the disease in question first appears, the type, subtype and variant of the relevant pathogen and to confirm results obtained by regional diagnostic laboratories.(2) The list of national reference laboratories for fish diseases is set out in Annex A to Directive 93/53/EEC.(3) This list needs to be updated.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex A to Directive 93/53/EEC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 23.(2) OJ L 114, 13.5.2000, p. 28.ANNEX"ANNEX ANATIONAL REFERENCE LABORATORIES FOR FISH DISEASES>TABLE>"